 KENTILE, INC.135against its employees in violation of Section 8(a)(3) of the National LaborRelations Act, as amended.WE WILL NOT inanymanner restrain or coerce the employees of BrewtonFashions,Inc., a Division of Judy Bond,in the exercise of their right to self-organization,to form, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion,and to refrain from any or all such activities.WE WILL, jointly and severally with United Garment Workers of America,Local Union No. 422,make whole Louise West, Kate Jones, Ruth Bell, KathleenChavers, Lynn Estes,Fay Madden,Carolyn Grey Thompson,OretteMcCall,Doris Odum, and Ruth Johnson for any loss of earnings they severally sufferedby reason of the discrimination against them.UNITED GARMENT WORKERS OF AMERICA,LOCAL UNION No. 422,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, T6024Federal Building(Loyola)701 Loyola Avenue, New Orleans 12, Louisiana, Tele-phone No. 529-2411,if they have any question concerning this notice or com-pliance with its provisions.Kentile, Inc.andInternational Union of United Rubber, Cork,Linoleum & Plastic Workers of America,AFL-CIO,Local No.640.Case No. 21-CA--5198.November 20, 1963DECISION AND ORDEROn August 1, 1963, Trial Examiner Henry S. Sahm issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in unfair labor practices as alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief and the Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch sand Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations only to the extent consistent herewith.As described more fully in the Intermediate Report., the Unionwas the bargaining representative of the Respondent's employees atits Torrance, California, plant.On January 11, 1963, a majority ofthe Respondent's employees, in violation of the then-current contract145 NLRB No. 12. 136DECISIONS OF NATIONALLABOR RELATIONS BOARDbetween the Respondent and the Union,' went on strike in protestover the discharge of employee Samuel Shook, who was president ofthe Local.Representatives of both the International and the Local,including Shook, attempted to persuade the strikers to return to work.Thus, Shook and Wilson, the representative of the International, ad-vised the strikers that the strike was unauthorized and urged them toreturn to work; the Union posted a notice on the Respondent's bulletinboard, ordering the strikers "to return promptly" to work; and theInternational's vice president telegraphed Shook saying that strikerswere engaged in an illegal work stoppage and that the strikers should"cease the violation at once and resume normal production."OnJanuary 15, the strikers voted to return to work provided no dis-ciplinary action would be taken against them.On that same day,Shook and two other union officials spoke to Steve Tallo, the Respond-ent's plant manager, stating that they wished to discuss the endingof the work stoppage and attempting to obtain assurance that nodisciplinary action would be taken against the strikers.Tallo, how-ever, refused to discuss the matter with the union representatives.'On the following day the workers began returning to work, and byJanuary 17 all strike activity had ceased.The complaint alleged that the Respondent's conduct on January 15,1963, in refusing to bargain with the Union respecting the return ofthe strikers, violated Section 8 (a) (5) of the Act.The Trial Ex-aminer recommended dismissal of the complaint, holding that the Re-spondent was not obligated to bargain with the Union until the em-ployees on strike had returned to work. In support of this result, herelied principally on the fact that the strike was in violation of thecontract between the Respondent and the Union; that the strike wasnot caused by the Respondent's unfair labor practices; and that theUnion conditioned its request to bargain regarding the return of thestrikers on the Respondent not taking any disciplinary action againstthe strikers.The General Counsel's exceptions raise issues of fact and of law.In our view of the case, however, we deem it unnecessary to decide1 This contract contained a no-strike no-lockout clause, and also obligated the Union totake steps to terminate any unlawful strikes.Further,under the contract,the Respondentwas authorized to impose disciplinary measures upon, or discharge,any employee engagedin an unlawful strike, subject to grievance and arbitration procedures.The contract alsoprovided that, in the event of an unauthorized strike, "neitherpartyshall negotiate uponthe merits of the dispute until such time as the illegal action is terminated."2The record in this connection contains conflicting testimony as to Tallo's response.Tallo testified that he said to the union representatives,"Sam [Shooks as you know,according to the provisions of our contract,I can't discuss anything with you or anymember of this committee at this time until all of the employees come back to work andthen we will sit down and put our grievance procedure in motion."On the other hand,Shook's testimony,which was corroborated by Marino,another union official,was thatTallo responded,"I can't talk to you, Mr.Shook.I no longer recognize you as presidentof the local.You are nothing but a discharged employee."The Trial Examiner failed tomake credibility findings with respect to this conflicting testimony. KENTILE, INC.137these issues.In this connection, we note that the Respondent's em-ployees, including Shook, have returned to work, and after the strikeended the parties continued in effect their then-current contract.Fur-ther, we take official notice of the facts that pursuant to a representa-tion petition filed by Local 692, International Brotherhood of Team-sters, the Board, on October 1, 1963, conducted an election among theRespondent's employees (Case No. 21-RC-8536) ; that the results ofthe election showed that 99 votes were cast for Local 692, Teamsters,40 votes were cast for the Union herein, and 3 votes were cast for nounion; and that no objections were filed to the conduct of this elec-tion.Finally, we note that the record herein contains no evidence ofunion animus by the Respondent and that it was not charged that theRespondent otherwise violated the Act.In view of these circumstances, we are convinced that it would noteffectuate the policies of the Act to issue an order requiring the Re-spondent to bargain with the Union.Accordingly, without passingon the findings by the Trial Examiner that the Respondent did notviolate Section 8(a) (5), as alleged, we shall dismiss the complaintherein 3[The Board dismissed the complaint.]8 SeeRene Benvenuti et al., d/b/a Fabrica de Mueble8 Puero Rico,107 NLRB 905.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on February 14, 1963, by International Union of UnitedRubber, Cork, Linoleum & Plastic Workers of America, AFL-CIO, Local #640,the Regional Director for the Twenty-first Region issued a complaint on April 15,1963, against Kentile, Inc., Respondent herein, alleging violations of Section 8(a) (5)of the National Labor Relations Act (29 U S.C. Sec. 151,et seq.),herein calledthe Act, inthat the Respondent's plant manager refused to recognize or negotiatewith the local union's president.The Respondent in its answer denied the com-mission of any unfair labor practices.Pursuant to notice a hearing was held before Trial Examiner Henry S. Salim onMay 10, 1963.All parties were represented.Briefswere filed by the GeneralCounsel and Respondent on June 5, 1963, which have been fully considered.How-ever, the Trial Examiner finds no occasion for lengthening this report by citing,distinguishing, or discussing the cases cited by the parties, because it is believed thatthe controlling reasons for this decision are sufficiently discussed in later sections ofthis report.Upon consideration of the entire record and the briefs of the parties, there arehereby made the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERKentile, Inc., is a New York corporation engaged in the manufacturing of flooringat its Torrance, California, plant, which is the only one involved in this proceeding.During the last 12-month period,which is representative,Respondent sold and shippedproducts manufactured at its Torrance,California,plant which are valued in excessof $50,000, directly from Torrance to customers located outside the State of Cali-fornia.It is found, therefore,that Respondent is now and at all times materialherein has been an employer engaged in commerce,and in a business affectingcommerce, within the meaning of Section 2(6) and(7) of the Act. 138DECISIONSOF NATIONAL LABORRELATIONS BOARDII.THE LABOR ORGANIZATIONS INVOLVEDLocal #640, herein called the Union, is affiliated with the International Unionof United Rubber, Cork, Linoleum & Plastic Workers of America, AFL-CIO, hereincalled the International.The Union and the International both are, and at all timesmaterialherein have been, labor organizations within the meaning of Section 2(5)of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICES'A majority of the members of Local 640, employed at Respondent Kentile'sTorrance, California, plant went on strike on January 11, 1963, in protest over thedischarge of theirunionpresident, Shook, who was also employed by Respondent.Shook remonstrated with the employees, explaining that theirgoingon strike wasunauthorized and an illegal work stoppage and he importuned them to return towork but to no avail.L. S. Wilson, the International Union's representative, alsoattempted to prevail upon the striking employees to return to work explaining thatthe strike was not authorized by the International but he too was unsuccessful. Inaddition, a notice was posted by the Union on the company bulletin board orderingthe strikers "to return promptly" to work.2On the same day, January 11, theInternational's vice presidentsenta telegram to Shook, president of Local 640,which reads as follows:International advised that certain members of Local Union 640 are engaged inillegal stoppage of work.The illegal work stoppage now in progress is un-authorized,is inviolation of the current agreement and is contrary to law.Theemployees are directed to cease the violation at once and resume normal pro-duction.Employees involved are exposing themselves to disciplinary actionand will have little chance for any remedy.On Saturday, January 12, a membership meeting of the local was held and againvarious union officials ordered the striking members to return to their jobs.A votewas taken and they voted to continue on strike.At a membershipmeeting onJanuary 15, the members voted to return to work, provided their local's officers wereassured by the Respondent company that no disciplinary action would be takenagainst any of the strikers.3That same day, January 15, after the strikers had voted to return to work, Shook,president of the local, accompanied by Marino, secretary, and Enlow, treasurer,went unannounced to the office of Steve Tallo, Respondent's plant manager.Thefollowingtestimony is Shook's version of what occurred at that time:I said to [Tallo] "I would like to speak to you aboutgettingthe fellows backto work."He said, "I can't talk to you. I consider you nothing more than adischarged employee .... " I said you may consider me a discharged em-ployee, but what I have to say is very important and I feel that it will bring thisillegalwork stoppage to an end. I justcamefrom a membership meeting andthe fellows have decided to come back to work if there are no repercussions,disciplinary action taken against any of the strikers . . . . [Tallo] said "Ican't talk to you, Mr. Shook.I no longerrecognize you as president of thelocal.You are nothing but a discharged employees." 4PlantManager Tallo's version of what occurred when Shook, accompanied bythe local's treasurer and secretary, came to his office unannounced, reads as follows:Mr. Shook said, "Mr. Tallo, we would like to see you and have some wordsabout settling this strike and make sure there will be no disciplinary actiontaken." I said, "Sam as you know, according to the provisions of our contract,'There is no substantial dispute over the basic facts concerning the alleged violation ofSection 8(a) (5).The controversy is mainly as to the legal conclusions to be drawn fromthe facts2This was In accordance with the provisions of article 18 B of the agreement betweenthe Company and the Union.3The strikers began to return to work on January 164The charge filed on February 14, 1963, by counsel for the International Union, theCharging Party, reads as follows: "The Employer has discharged Sam Shook, the dulyelected President of Local #640, of the United Rubber, Cork, Linoleum & Plastic Workersof America, AFL-CIO Union and refuses to permit him to enter the plant and continuesto refuse to permit him to enter the plant for the purpose of processing grievances andotherwise administering the contract currently in effect between the Employer and theUnion." KENTILE, INC.139I can'tdiscuss anything with you or any member of this committee at thistime until all of the employees come back to work and then we will sit downand put our grievance procedure in motion."IssueThe threshold question in this case is whether the refusal of Tallo to negotiate onJanuary 15,1963, with Shook under the circumstances detailed above is a violationof the Act within the meaning of Section 8(a) (5).ContentionsThe unauthorized walkout of January 11, 1963, contends the General Counsel,was an eventuality anticipated by Respondent's contract with the Union and specifi-cally covered by its terms.Article 18 of the contract,he argues,obligates theUnion "in the event of an unauthorized strike . . . [to] take whatever lawful stepsare necessary to bring about an immediate termination of such activity."There-fore, his argument continues,the Union as soon as it learned of the walkout madeevery effort to live up to this contractual obligation.The Localas the bargainingrepresentative of Respondent's employees was attempting to fulfill this contractualobligation when Plant Manager Tallo refused to consult with Shook,the Local'spresident.In these circumstances,contends the General Counsel, the Respondentwas bound not to interpose arbitrary obstacles to the Union's efforts to end the strikebut to assist them by conferring with the Union's represenatives.Accordingly,concludes the General Counsel,the Respondent,by its refusal to consult with rep-resentatives of the Local on January 15, 1963, violated Section 8(a)(5) of the Act.Respondent,on the other hand, urges that article 18 of the contract explicitlybars strikes, provides for the discipline or discharge of employees involved, andfurther states that:In the event there is any unauthorized strike, stoppage of work, slowdownor other interruption of work during the term of this agreement,neither partyshall negotiate upon the merits of the dispute until such time as the illegalaction is terminated.It necessarily follows, contends Respondent,that because of the illegal strike, itwas under no duty to bargain with regard to the return of the strikers or themodification of the clause in the contract which states that ,in the event the no-strikeprovision is breached,the Company may impose disciplinary action or discharge theemployees involved.ConclusionsThe collective-bargaining agreement between Respondent and the joint bargainingrepresentatives of its employees(the Local and the International,collectively re-ferred to herein as the Unions)contains a no-strike clause which reads as follows:ARTICLE 18. STRIKES AND LOCKOUTSA. Thereshall be no strikes, stoppages,slowdowns,picketing or boycottsat the plant.The Employer agrees that there shall be no lockouts.B. In the event an unauthorized strike, slowdown, deliberate curtailment ofproduction,work stoppage or other interruption of work occurs during the termof this agreement,the Union, its officers and agents,will take whatever lawfulsteps are necessary to bring about an immediate termination of such activity.Among other things the Union will immediately, upon notification from theCompany, deliver the following notice to the Company who will post it onthe bulletin boards and otherwise furnish such notice to the employees:****An authorized officer of the Local Union or an authorized officer or agent ofthe International Union, or both, shall sign the notice above referred to.Also,upon written notice the International Union will immediately notify the Unionby telegram,a copy of which will be sent to the Company, that the strike,stoppage,slowdown or other interruption of work is unauthorized and that theemployees involved should immediately cease the violation.C. It is understood and agreed that if the Union complies with the provisionsof Paragraph"B" of this Article 18 there shall be no liability on the part of theInternational Union,the Local Union,or their officers and agents who do notparticipate in such activity by reason of any unauthorized strike, slowdown,deliberate curtailment of production,work stoppage,or other interruption of 140DECISIONSOF NATIONALLABOR RELATIONS BOARDwork by employees during the term of this agreement. In the event of aviolation of this provision by an employee of the Company, the company mayimpose proper disciplinary measures upon, or discharge the employee involved,subject to the grievance and arbitration provisions of this agreement.D. In the event there is any unauthorized strike, stoppage of work, slowdownor other interruption of work during the term of this agreement, neither partyshall negotiate upon the merits of the dispute until such time as theillegalaction is terminated.The United States Court of Appeals for the District of Columbia inBoeing Air-plane Co. v. N.L.R.B.Sheld that the employer did notengage inunfair labor practicesin violation of Section 8(a)(5) of the Act by refusing to bargain with a union afterthe union violated a no-strike clause of the collective-bargaining agreement.InValley City Furniture Company 6the Board held that the employer did notviolate the Act by refusing to reinstate strikers who had participatedin anillegalstrike unless they submitted to personal interviews.The employer's insistence onpersonal interviews was a legitimate disciplinary action, stated the Board, whichhad a direct relation to the unprotected strike and the employer had no duty tomeet with the union representatives while the union engaged in the illegal strike-The Board held it is s-well-stated rule that an employer's duty to bargain is suspended while a unionis engaged in unprotected activity.[the employer] was under no obliga-tionto speak with the union while it was engaging in such threats.Were weto hold otherwise, we would be encouraging the use of threats of unlawfuland unprotected action to forceconcessionsfrom an employer. Such a resultwould be contrary to the policy objectives of the Act.Accordingly, we findthat ... [the employer's] refusal [to bargain] was privileged and in no wayviolated the Act.A case dispositive of the issue in this proceeding isCharles E. Reed &Co.,7 wherethe Board held an employer's refusal to bargain with a certified union during astrike which was in violation of a no-strike clause was not a violation of Section8(a)(5) since the union's offer to bargainwas conditionedupon reinstatement ofthe strikers and the processing of the grievance which caused the strike.Undersuch circumstances, stated the Board, the company could lawfully refuse to negotiatewith the union, while the strike was in progressUnder the facts and circumstances presented in this proceeding, the action of thisgroup of employees in leaving the plant and refusing to return to work was notonly an unprotected activity butalso constitutedinterference with the orderly proce-dures agreed to by the Union and Company and carefully provided for in thecollective-bargaining agreement in the event that the type of situation occurredwhich did in this case.The Union, the employees' bargaining representative, didnot call for, authorize, or sanction the action taken by themA line must be drawn,therefore, between permissible strikes and improper methods of pursuing permissibleobjectives.Furthermore, the purpose of the Act was not to guarantee to employees the rightto do as they please but to guarantee to them the right of collective bargaining forthe purpose of preserving industrial peace.There can be no effective adjudicationof disputesarising inday-to-day employer-employees relationships if employees areat liberty to ignore the agency thus established and take matters into their own handsNo surer way could be found to bring collective bargaininginto generaldisreputethanto hold that "wildcat" strikes are protected by the Act.8To hold otherwisewould permit parties to deliberately ignore binding commitments embodiedin a con-tract.would open the door to subterfuges, and would tend to defeat, rather thanto effectuate,the policiesof the Act.Moreover, the employees' refusing to heed their Union's orders to return to workconstituted unprotected activity as it necessarily tends to usurp the authority of theirbargainingrepresentative and to embarrass it in the conduct of is bargaining obliga-tions.To find this unauthorized strike licit would not only be tantamount to ignoringthe specificprovisions of the parties' collective-bargaining agreement but also wouldrequire Respondent to infringe upon the statutory rights which the Unionpossessesas the employees' exclusive representative.To upholdthe GeneralCounsel's theorye174F 2d988e 110 NLRB 1589.776 NLRB 548e SeeN.L RB. v. SunbeamLighting Company, Inc,318 F 2d 661 (C A. 7). FLORENCEPRINTING CO.141would thus place the Respondent in the dilemma of violating Section 8(a)(5) byrefusing to bargain under the unprotected strike circumstances revealed in this case.the strike weapon is not an unqualified right.... [The Board's and Courts']repeated solicitude for the right to strike is predicated upon the conclusion thata strike whenlegitimately employedisan economic weapon which in greatmeasure implements and supports the principles of the collective bargainingsystem .9[Emphasis supplied.]Itwould appear, therefore, in applying the applicable law to the facts in this case,that where the illegal strike, which was not caused by any unfair labor practice ofthe Respondent Company, violated the no-strike clause in the parties' collective-bargaining agreement, and the Union's request to bargainwas conditionedupon nodisciplinary action being taken against the unauthorized strikers, the company wasnot legally bound to bargain with the Union while the strike was still in progress.It is found, accordingly, in view of the foregoing conclusions, and upon the entirerecord, that the Respondent's refusal to bargain on January 15, 1963, until thestrikers returned to work was not violative of Section 8(a)(5) of the Act. It will,therefore, be recommended that the complaint be dismissed in its entirety.'°9N.L.R.B. v. Erie Resistor Corp.,373 U.S. 221.10 The conventional conclusions of law which are customarily repeated at this point areomitted as they will be found in the body of the Intermediate Report.Florence Printing Co.andCharleston Typographical Union No.43.Case No. 11-CA-2028.November 21, 1963DECISION AND ORDEROn May 27,1963, Trial Examiner W. Gerard Ryan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.There-after, the Respondent filed exceptions to the Intermediate Report anda brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ateReport, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'1 As the record,exceptions,and brief adequately present the issues and the positions ofthe parties,the Respondent's request for oral argument is denied.The Respondentcontends in its briefthat the unitfound appropriateby the TrialExamineris inappropriatebecause it includes teletype operators and proofreaders, who,among otherconsiderations,work in a separateroom from composing roomemployees.We find no merit in this contention,which hasbeen considered in the Intermediate Re-port.Also, we note that the Union,in its written request for recognition presented to theRespondent on June 25,1962, specifiedthat it soughtto include machine composition em-145 NLRB No. 13.